EXHIBIT 10.44

 

FIRST AMENDED AND RESTATED PARENT GUARANTY

 

THIS FIRST AMENDED AND RESTATED PARENT GUARANTY (this “Guaranty”) is made on
December 31, 2004 by CMGI, Inc., a Delaware corporation (the “Guarantor”), to
and for the benefit of LaSalle Bank National Association as agent for the
Lenders (as defined below) (herein, in such capacity, called the “Agent”).

 

WHEREAS, pursuant to that certain First Amended and Restated Loan and Security
Agreement of even date herewith (the “Loan Agreement” and, together with all
other documents and instruments executed or created in connection therewith, the
“Loan Documents”) among the Agent, the lenders party thereto (the “Lenders”),
ModusLink Corporation, a Delaware corporation (“ModusLink”), SalesLink LLC, a
Delaware limited liability company and SalesLink Mexico Holding Corp., a
Delaware corporation (together with ModusLink, the “Borrowers”), the Lenders
have agreed to make available to the Borrowers a revolving credit facility in
the amount of $30,000,000 (the “Loan”) and make other financial accommodations
subject to the terms and conditions set forth in the Loan Agreement;

 

WHEREAS, the Loan is evidenced by (i) a certain First Amended and Restated
Revolving Credit Note executed by Borrowers in the principal amount of
$20,000,000 dated as of the date hereof and made payable to Agent and (ii) a
certain First Amended and Restated Revolving Credit Note executed by Borrowers
in the principal amount of $10,000,000 dated as of the date hereof and made
payable to Citizen’s Bank of Massachusetts (collectively, the “Notes”). The
Notes are dated as of the date hereof and are made by Borrowers payable to the
order of the Lenders;

 

WHEREAS, Guarantor, is the owner of 100% of ModusLink’s stock, and will therefor
benefit from the Loan;

 

WHEREAS, the Agent and Lenders are requiring Guarantor to execute and deliver
this Guaranty (i) in order to secure the prompt and complete payment, observance
and performance of all of the obligations of the Borrowers under the Loan
Agreement (the “Obligations”) and (ii) as a condition precedent to the Loan
Agreement; and

 

WHEREAS, the parties hereto agree that this Guaranty shall be a continuation of
that certain Parent Guaranty executed by Guarantor in favor of Agent and the
Lenders dated as of July 31, 2004.

 

NOW, THEREFORE, in consideration of the foregoing promises and for the purpose
of inducing the Lenders to make the Loan, Guarantor hereby agrees as follows:

 

1. Definitions. Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Loan Agreement.

 

2. Guaranty of Payment and Performance. Guarantor unconditionally, absolutely
and irrevocably guarantees, without limitation, for the benefit of the Lenders
and each and every



--------------------------------------------------------------------------------

present and future holder or holders of the Notes, or assignee or assignees of
the Loan Documents, the due, punctual and full payment of the Loan, the interest
thereon and all other monies due or which may become due thereunder or under the
Loan Documents, whether according to the present terms thereof or at any earlier
or accelerated date or dates as provided therein, or pursuant to any extensions
of time or to any change or changes in the terms, covenants or conditions
thereof or at any time hereafter made or granted, and the complete performance
in full of all Obligations of the Borrowers under the Loan Documents. The
guaranty set forth in this paragraph 2 is a guaranty of payment and not of
collection. Notwithstanding anything to the contrary herein, Guarantor shall be
permitted to assert any defenses whatsoever that the Borrowers may or might have
to the performance or observance of any of the covenants or conditions contained
in the Notes or Loan Documents.

 

3. Representations and Warranties. Guarantor represents and warrants to the
Lenders as follows, and hereby acknowledges that the Lenders intend to make the
Loan in reliance thereon:

 

(a) Guarantor has the requisite power, authority, capacity and legal right to
execute, deliver and perform this Guaranty and all other documents required to
be executed and delivered hereunder. This Guaranty and all other documents
required to be executed and delivered hereunder, when executed and delivered,
will constitute legal, valid and binding obligations of Guarantor enforceable
against Guarantor in accordance with their terms;

 

(b) Guarantor is not in default, and no event has occurred which with the
passage of time and/or the giving of notice will constitute a default, under any
agreement to which Guarantor is a party, the effect of which will impair
performance by Guarantor of its obligations pursuant to and as contemplated by
the terms of this Guaranty, and neither the execution and delivery of this
Guaranty nor compliance with the terms and provisions hereof will, violate any
applicable law, rule, regulation, judgment, decree or order, or will materially
conflict or will be materially inconsistent with, or will result in any material
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, instrument,
document, agreement or contract of any kind that creates, represents, evidences
or provides for any lien, charge or encumbrance upon any of the property or
assets of Guarantor, or any other indenture, mortgage, deed of trust,
instrument, document, agreement or contract of any kind to which Guarantor is a
party or by which Guarantor or the property of Guarantor may be subject, or in
the event of any such conflict, the required consent or waiver of the other
party or parties thereto has been validly granted, is in full force and effect,
is valid and sufficient therefor and has been approved by the Agent;

 

(c) There is not any litigation, arbitration, governmental or administrative
proceedings, actions, examinations, claims or demands pending or threatened that
will adversely and materially affect performance by Guarantor of its obligations
pursuant to and as contemplated by the terms and provisions of this Guaranty;

 

2



--------------------------------------------------------------------------------

(d) Guarantor has taken all necessary corporate action to ensure that the
execution, delivery and performance of this Guaranty are duly authorized;

 

(e) The execution, delivery and performance of this Guaranty by Guarantor and
compliance with the provisions hereof by Guarantor will not violate any
provision of Guarantor’s Certificate of Incorporation or By-laws; and

 

(f) Neither this Guaranty nor any statement or certification as to facts
heretofore furnished or required herein to be furnished to the Agent by
Guarantor contains any inaccuracy or untruth in any representation, covenant or
warranty or omits to state a fact material to this Guaranty.

 

4. Covenants. In furtherance of the guarantees, representations and warranties
described above in paragraphs 2 and 3, and not in any way in limitation thereof,
Guarantor hereby acknowledges, covenants and agrees that:

 

(a) any indebtedness of the Borrowers now or hereafter owing, together with any
interest thereon, to Guarantor, is hereby subordinated to the indebtedness of
the Borrowers to the Lenders under the Loan Documents, and such indebtedness of
the Borrowers to Guarantor in the event of a Default hereunder shall be
collected, enforced and received by Guarantor in trust for the benefit of the
Lenders, and shall be paid over to Agent for its benefit and for the ratable
benefit of the Lenders on account of the indebtedness of the Borrowers to the
Lenders, but without impairing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty;

 

(b) any lien, security interest or charge on the Collateral, all rights therein
and thereto or on the revenue and income to be realized therefrom, which
Guarantor may now have or hereinafter obtain as security for any loans, advances
or costs shall be, and such lien, security interest or charge hereby is,
subordinated to all liens and security interests heretofore, now or hereafter
granted by the Borrowers to the Lenders under the Loan Documents;

 

(c) until the Notes are repaid in full, no payment by Guarantor under any
provision of this Guaranty shall entitle Guarantor, by subrogation to the rights
of the Lenders or otherwise, to (i) any payment by the Borrowers or (ii) any
payment from or rights in any commitments or indemnities or other security held
by or for the benefit of the Lenders in connection with the Loan;

 

(d) the liability of Guarantor hereunder shall in no way be affected, diminished
or released by any extension of time or forbearance that may be granted by the
Agent to the Borrowers or to Guarantor or any waiver by the Agent under the Loan
Documents or by reason of any change or modification in any of said instruments
or by the acceptance by the Agent of additional security or any increase,
substitution or changes therein, or by the release by the Agent of any security
or any withdrawal thereof or decrease therein or by the failure or election not
to pursue any remedies it may have against the Borrowers or Guarantor;

 

3



--------------------------------------------------------------------------------

(e) Agent, in its sole discretion, may at any time enter into agreements with
the Borrowers to amend and modify any one or more of the Loan Documents and may
waive or release any provision or provisions of any one or more thereof and,
with reference thereto, may make and enter into any such agreement or agreements
with the Borrowers as Agent may deem proper or desirable, without any notice to
or assent from Guarantor and without in any manner impairing or affecting this
Guaranty or any of the Lenders’ rights hereunder. Notwithstanding the foregoing
or anything to the contrary herein, in no event, unless Lenders first obtain
Guarantor’s prior written consent (which may be withheld in Guarantor’s
reasonable discretion) shall Guarantor’s liability under or pursuant to this
Guaranty be increased, extended or expanded in any way, nor shall Guarantor be
adversely affected in any way as a result of an amendment or modification to any
one or more of the Loan Documents that is made without the prior written consent
of Guarantor;

 

(f) upon the occurrence of an Event of Default, Agent, for its benefit and for
the ratable benefit of the Lenders, may enforce this Guaranty without the
necessity at any time of first resorting to or exhausting any other remedy or
any other security or collateral and without the necessity at any time of first
having recourse to the Notes; provided that nothing herein contained shall
prevent the Agent from suing on the Notes, or from exercising or enforcing its
rights under the Loan Documents, and if such other remedy is availed of only the
net proceeds therefrom, after deduction of all charges and expenses of every
kind and nature relating to collection of the indebtedness evidenced by the
Notes, shall be applied in reduction of the amount due on the Notes and Loan
Documents. The Agent shall not be required to institute or prosecute proceedings
to recover any deficiency as a condition of any payment hereunder or enforcement
hereof. At any sale of the Collateral or other security for the indebtedness
evidenced by the Notes, or any part thereof, whether by foreclosure or
otherwise, Agent, for its benefit and for the ratable benefit of the Lenders,
may at its sole discretion purchase all or any part of such Collateral offered
for sale, for its own account, and may apply against the amount bid therefor the
balance due it pursuant to the terms of the Notes and Loan Documents;

 

(g) this Guaranty shall remain and continue in full force and effect
notwithstanding the institution by or against the Borrowers or Guarantor of
bankruptcy, reorganization, readjustment, receivership or insolvency proceedings
of any nature, or the rejection of the Loan Documents in any such proceedings,
or otherwise. In the event any payment by or on behalf of the Borrowers to the
Agent is held to constitute a preference under the bankruptcy laws, or if for
any other reason the Agent is required to refund such payment or pay the amount
thereof to any other party, such payment by or on behalf of the Borrowers to the
Agent shall not constitute a release of Guarantor from any liability hereunder,
but Guarantor agrees to pay such amount to the Agent upon demand;

 

4



--------------------------------------------------------------------------------

(h) this Guaranty shall be a continuing, absolute and unconditional Guaranty,
and shall not be discharged, impaired or affected by the following, whether or
not Guarantor has notice or knowledge of, or consents or agrees thereto: (i) the
existence or continuance of any obligation on the part of the Borrowers on or
with respect to the Notes or under Loan Documents; (ii) the release or agreement
not to sue without reservation of rights of anyone liable in any way for
repayment of the indebtedness evidenced by the Notes or any of the other
covenants or conditions required to be performed under the Loan Documents for
any reason whatsoever; (iii) the power or authority or lack of power or
authority of the Borrowers to execute, acknowledge or deliver the Notes or Loan
Documents; (iv) the validity or invalidity of the Notes and/or the Loan
Documents; (v) the transfer by the Borrowers of all or any part of any interest
in all or any part of any property or rights described in any of the other Loan
Documents; (vi) the existence or non-existence of any Borrower as a legal
entity; (vii) any sale, pledge, surrender, indulgence, alteration, substitution,
exchange, modification, release or other disposition of any of the indebtedness
hereby guaranteed or any security therefor, all of which the Agent is expressly
authorized to make and do from time to time; (viii) any right or claim
whatsoever which Guarantor may have against the Borrowers; (ix) the acceptance
by the Agent of any, all or part of the indebtedness evidenced by the Notes, or
any failure, neglect or omission on the part of the Agent to realize on or
protect any of the indebtedness evidenced by the Notes or any personal property
or lien security given as security therefor, or to exercise any lien upon or
right of appropriation of any monies, credits or property of any Borrower toward
liquidation of the indebtedness hereby guaranteed; or (x) the failure by the
Agent to perfect any lien or security interest upon any Collateral; and

 

(i) Guarantor shall maintain a balance of Cash and Cash Equivalents of not less
than $80,000,000 (on a consolidated basis) in excess of the CMGI Indebtedness
(excluding Indebtedness under the Loan Agreement) outstanding at any time
through and including the date of termination of this Agreement.

 

5. Waivers.

 

(a) Guarantor waives diligence, presentment, protest, notice of dishonor, demand
for payment, extension of time of payments, notice of acceptance of this
Guaranty, nonpayment at maturity and indulgences and notices of every kind with
respect to the Notes and Loan Documents. Guarantor further consents to any and
all forbearances and extensions of the time of payment of the Notes, including
any extension of the maturity date of the Loan, to any and all changes in the
terms, covenants and conditions of the Loan Documents, hereafter made or
granted, and to any and all substitutions, exchanges or releases of all or any
part of the collateral for the Notes, it being the intention hereof that
Guarantor remain liable, until the unpaid principal amount of the Notes,
together with interest thereon and all other sums due or to become due thereon
or under the Loan Documents shall have been fully repaid to the Agent,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of Guarantor.

 

5



--------------------------------------------------------------------------------

(b) Until the Obligations have been paid in full and the Loan Agreement has been
terminated, Guarantor hereby irrevocably and unconditionally waives and
relinquishes all statutory, contractual, common law, equitable and other claims
against the Borrowers, any Collateral or other assets of the Borrowers or any
other obligor or guarantor, for subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse with respect to sums
paid or payable to the Lenders by Guarantor hereunder and Guarantor hereby
further irrevocably and unconditionally waives and relinquishes any and all
other benefits which Guarantor might otherwise directly receive or be entitled
to receive by reason of any amounts paid by or collected or due from any
Borrower or any other obligor or guarantor upon the indebtedness under the Notes
or realized from their property.

 

6. Effect of Agent’s Delay or Action. No delay on the part of the Agent in the
exercise of any right or remedy hereunder or under the Loan Documents shall
operate as a waiver thereof, and no single or partial exercise by the Agent of
any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy. No action of the Agent permitted
hereunder shall in any way affect or impair the rights of the Lenders and the
obligations of Guarantor.

 

7. Business Loan. Guarantor hereby represents and warrants to Lenders that the
proceeds of the Loan will be used solely for the purposes specified in 815 ILCS
205/4 (2001), as amended, and the principal sum advanced is for a “business
loan” which comes with the purview of such section.

 

8. Successors and Assigns. Guarantor agrees that this Guaranty shall inure to
the benefit of and may be enforced by the Agent, and any subsequent holder of
the Notes and their respective successors and assigns, and shall be binding upon
and enforceable against Guarantor and its respective successors and assigns.

 

9. Modification; Amendment. This Guaranty may not be modified, amended, revised,
revoked, terminated, changed or varied in any way whatsoever except by the
express terms of a writing signed by the party or parties sought to be bound
thereby.

 

10. Construction. When the context or construction of the terms of this Guaranty
so require, all words used in the singular herein shall be deemed to have been
used in the plural and the neuter shall include the masculine and feminine.

 

11. Notices. All notices or other communications required or permitted to be
given pursuant to this Guaranty shall be in writing and shall be considered as
properly given if sent by overnight messenger or first class United States mail,
postage prepaid registered or certified with return receipt requested, or by
delivering same to the address listed below by prepaid messenger as follows:

 

6



--------------------------------------------------------------------------------

  (a) If to Agent, at:

 

LaSalle Bank National Association

135 South LaSalle

Chicago, Illinois 60603

Attention: David Bacon

Fax: (312) 904-0409

 

With copies to:

 

Ungaretti & Harris LLP

3500 Three First National Plaza

Chicago, Illinois 60602

Attention: Gary I. Levenstein

Fax No.: (312) 977-4405

 

  (b) If to Guarantor, at:

 

CMGI, Inc.

1100 Winter Street, Suite 4600

Waltham, Massachusetts 02451

Attention: Chief Financial Officer

Fax No.: (        )         -        

 

With copies to:

 

Browne Rosedale & Lanouette LLP

31 St. James Avenue

Boston, Massachusetts 02116

Attention: Kevin P. Lanouette

Fax: (617) 399-6930

 

or at such other place as any party hereto may by notice in writing designate as
a place for service of notice hereunder. Notice so sent shall be effective upon
delivery to such address, whether or not receipt thereof is acknowledged or is
refused by the addressee or by any other person at such address.

 

12. Severability. Each provision of this Guaranty shall be interpreted in such
manner as to be effective, valid and enforceable under applicable law, but if
any provision of this Guaranty shall be prohibited by, or invalid under such
law, such provision shall be deemed severable and ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

13. Governing Law. This Guaranty shall be construed in accordance with and
governed by the internal laws of the State of Illinois.

 

7



--------------------------------------------------------------------------------

14. Jurisdiction and Venue. Guarantor hereby expressly agrees that the Agent may
institute a proceeding to enforce Guarantor’s obligations hereunder in Cook
County, Illinois and Guarantor hereby submits to personal jurisdiction and venue
in Cook County, Illinois for the enforcement of Guarantor’s obligations
hereunder, and Guarantor waives any and all personal rights under the law of any
state to object to jurisdiction or venue within Cook County, Illinois for the
purposes of litigation to enforce Guarantor’s obligations hereunder. In the
event such litigation is commenced, Guarantor agrees that service of process may
be made and jurisdiction over Guarantor obtained, by delivery of copies of the
summons, complaint and other pleadings required to commence such litigation to
the address listed above or such other address shown on the books and records of
the Agent as the address of the Guarantor (or, if none, the address of any
Borrower then last shown on such books and records). The aforesaid means of
obtaining personal jurisdiction and perfecting service of process are not
intended to be exclusive but are cumulative in addition to all other means
thereof or hereafter provided by applicable law.

 

15. WAIVER OF JURY TRIAL. GUARANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND RIGHTS UNDER OR IN
CONNECTION WITH THIS GUARANTY OR AN AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED IN CONNECTION HEREWITH OR (II) ARISING FROM ANY DISPUTE OR CONTROVERSY
IN CONNECTION WITH OR RELATED TO THIS GUARANTY, AND AGREES THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been executed as of the date first above
written.

 

GUARANTOR: CMGI, INC. a Delaware corporation By:  

/s/ Thomas Oberdorf

--------------------------------------------------------------------------------

Name:   Thomas Oberdorf Title:   Chief Financial Officer and Treasurer